United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-1698
                                 ___________

Cletus J. Stratman; Judith E. Stratman,             *
                            *
          Appellants,       *
                            *
     v.                     * Appeal from the United
States
                            * District Court for the
L i n z e Brockmeyer, individually and              *
     Eastern District of Missouri.
doing business as Logcrafters Log                   *
and Timber Homes,           *           [UNPUBLISHED]
                            *
          Appellee.         *
                       ___________

                                        Submitted:  October 14, 1997
                                                Filed:   October 30,
1997
                                 ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                      ___________

PER CURIAM.
    In this diversity contract action, Cletus and Judith
Stratman--husband and wife--appeal the district court&s1
grant of judgment as a matter of law to Linze Brockmeyer,
individually and d/b/a Logcrafters Log and Timber Homes
(collectively Logcrafters), following a jury trial. The
Stratmans also appeal the district court&s exclusion of


       1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.
certain




          -2-
expert testimony as a discovery sanction.            We affirm.

    This dispute arose out of the Stratmans& purchase of
a ready-to-assemble log home from Logcrafters.        The
Stratmans alleged a breach of contract and a violation of
the Missouri Merchandising Practices Act (MMPA), Mo. Rev.
Stat. §§ 407.010-407.130 (1994 & Supp. 1996).

    After de novo review, see Sip-Top, Inc. v. Ekco
Group, Inc., 86 F.3d 827, 830 (8th Cir. 1996), we agree
that the Stratmans failed to present evidence from which
a jury could conclude that Logcrafters breached the
parties& contract.    We also agree that the Stratmans
failed to make a submissible case that Logcrafters
violated the MMPA.      See Mo. Rev. Stat. §§ 407.020,
407.025 (1994 & Supp. 1996).       We find no abuse of
discretion in the district court&s limitation of the
testimony of Stratmans& expert witness, as his report was
supplied shortly before trial and did not comport with
the requirements of Federal Rule of Civil Procedure 26.
See Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d
277, 284 (8th Cir.), cert. denied, 116 S. Ct. 84 (1995).

    Logcrafters& motion to dismiss this appeal is denied,
and the judgment of the district court is affirmed.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                  -3-
-4-